Trade and Economic Relations with the countries of South East Asia (ASEAN) (debate)
The next item is the report by Glyn Ford, on behalf of the Committee on International Trade, on trade and economic relations with the Association of South East Asian Nations (ASEAN).
rapporteur. - Mr President, firstly can I thank the Commissioner and his staff, the committee staff, my group staff and my own staff for the work that has gone into this report. I would also like to thank the shadow rapporteurs on behalf of the major political groups who, in a spirit of cooperation, have made this report what it is today. I take full responsibility for the report, but all of the above have their political footprints trodden across its pages.
In some sense we wish that this negotiation between the EU and ASEAN was unnecessary. My own committee's priority is very clear: we want a successful conclusion to the Doha Development Round, which unfortunately looks at the moment as if it is being sucked into the black hole of the US presidential selection and election.
It may hopefully emerge relatively unscathed in six or twelve months' time after the inauguration of President Clinton, McCain or Obama when the US finally has a new trade spokesperson in place to continue the dialogue. But in the interim it looks like we will have negotiations with Korea, where my colleague David Martin was Parliament's rapporteur, with ASEAN and with India for bilateral or EU free-trade agreements.
The Council's mandate to open talks with ASEAN, the EU's fifth-largest trading partner, covered only seven out of the ten members of ASEAN, since ASEAN is an extremely diverse region ranging from economies whose GDPs are equal to those of some nation states of the European Union to three less developed countries, two of whom benefit from the 'anything but arms' provisions and one of whom is the pariah state of Burma, of which we have heard so much talk today.
It is clear that a free-trade agreement will potentially benefit both sides, increasing the flow of goods and services, and enhance innovation and boost economic growth.
We welcome the signing of the ASEAN Charter on 20 November last year at the 13th ASEAN Summit in Singapore and look forward to its swift ratification. This should help to strengthen economic integration within the ASEAN countries and in my report we call on the Commission to provide technical and other assistance to facilitate the process.
The negotiations need transparency on public procurement, competition and investment, intellectual property rights and state aids. We need to talk about the removal of non-tariff as well as tariff barriers, particularly with respect to banking, insurance and legal services.
On our side, simplification of the rules of origin is important. Harmonisation of standards including product safety, child protection and animal welfare is something else we should be seeking.
We need to protect against counterfeit pharmaceuticals, but at the same time the committee is concerned that we do not compromise the flexibility of the TRIPS arrangement.
The Trade Committee believes that an essential part of any agreement must be a sustainable development chapter, including a sustainability impact assessment. Plus we need a parallel political cooperation agreement with binding social and environmental clauses committing both sides to the ratification of core ILO conventions, as well as the normal PCA clauses on human rights and democracy.
Trade and sustainable development fora should be established including employers, employees and civic societies that can actually have an input not only into the negotiations but, more importantly, afterwards on how the agreement is carried out.
The report suggests that we should consider environmentally friendly and fair trade goods having preferential access to the EU, that the tariff barriers should be taken down more quickly. But of course, were that to be implemented, we would require the Commission to modify its customs nomenclature to enable this to happen.
There are some country-specific issues. On Singapore we have concerns about banking secrecy that were made clear when the committee visited and spoke to members of parliament in that country. We welcome the restoration of democracy in Thailand. And of course we have agreed that Burma should participate in, or at least sit in on, negotiations, though it is absolutely clear from our point of view that until the current regime has gone, there can be no prospect of signing any agreement with Burma.
Our idea is to have a framework agreement for all that allows individual countries within ASEAN to act on the basis of their own current situation and to open up particular sectors at an appropriate speed for them. So eventually - and I emphasise eventually - we will have a common and full agreement with all.
So while one can only welcome Vietnam's leadership of the process, the institutional architecture, compounded by a lack of drive and will on the part of some ASEAN nations, has made progress slower than anticipated or wanted.
Let me be clear, the European Union should not allow foot-dragging by individual member states of ASEAN to veto progress. If there is no alternative, Council, Commission and Parliament might in the last resort look at the possibility of bilateral rather than multilateral arrangements. I hope that government and civil society in ASEAN see Parliament's position here today as an encouragement to move forward, and move forward quickly.
Member of the Commission. - Mr President, I am very grateful to Glyn Ford for his report and for the general support it expresses for the Commission's line in its free-trade agreement negotiations with ASEAN countries.
South-East Asia deserves our full attention. Understandably, our focus in Asia is drawn again and again to China, but our partnership with ASEAN should be no less engaged, whether we are dealing with questions of sustainable development, of society or trade. That is why ASEAN was selected as a partner for one of our new-generation FTAs in Global Europe.
The dynamism of the ASEAN economies is certainly an opportunity for Europe. However, a lot of that opportunity is still potential rather than real. EU businesses trying to trade or invest in South-East Asia still face tariff and non-tariff barriers and markets tilted against foreign service providers, especially in public procurement markets. The same is true for foreign direct investment in general. They also find that their intellectual property rights are still too poorly protected, and the general transparency of some markets is fairly low.
This is the strongest possible argument for a free-trade agreement that is deep rather than quick and light. I do not believe in FTAs as quick, political fixes. The Global Europe trade strategy is about new trading opportunities, new exports and new jobs. This negotiation was launched on the basis of evidence that we could achieve those things if we were willing to be ambitious.
We are right to reject the idea of an FTA covering certain tariffs only. I could not agree more with this report's call for ambition, therefore, in this negotiation. We have deliberately chosen to base an approach on region-to-region negotiations. I think that was the right choice. I believe that bilateral agreements can act as building blocks for the multilateral system, where they encourage regional integration and the growth of regional markets. I think that we can see this negotiation as a contribution to the ASEAN blueprint for an economic community.
However, as this report rightly points out, negotiating such an ambitious agenda on a region-to-region basis is not the easiest, nor the fastest, route. Every time an ASEAN member country cannot deliver on a specific issue, we are faced with the lowest common denominator outcome. That is not fair for the others. We are also faced with problems of resources, because the capabilities of the ASEAN states are stretched by the wide number of FTAs they are currently negotiating. As a result, it is hard to see the timeframe for a full region-to-region agreement as less than three to four years, and it is difficult to see us achieving a consistent high level of ambition.
At the same time, of course, our major competitors are cementing their links with individual countries in the region, one after another. Japan, Australia and the USA are all active. I note the paragraph in the report referring to the option of going bilateral, should the regional approach prove difficult. I do not want to give up the regional approach at this stage, but we are in the process of introducing some flexibility in this regional framework - a dose of variable geometry that takes into account the different levels of development within ASEAN and that could allow us to go faster with individual ASEAN countries. This would be economically sound and can pave the way for others to join later.
In fact, our negotiating guidelines provide for a conclusion with fewer than 10 members as the LDCs within ASEAN - Laos, Cambodia and Burma/Myanmar - are not required to take on commitments in the FTA but will be following the negotiating process. Laos and Cambodia are currently working on WTO accession questions and, in any event, they benefit already from wide-ranging preferential access to the EU market via the everything-but-arms scheme. But they have a logical place, in my view, in the long-term agreement. On Burma, the report reflects the position of the EU that, although part of ASEAN, we are not negotiating FTA commitments as such with Burma.
A final point on sustainable development. We hope to include environmental and social aspects in our negotiations with ASEAN, and we will do that in a cooperative spirit. In addition we have contracted an external consultant to conduct a sustainable impact assessment to analyse the likely impact of the envisaged agreement on various issues, including environmental and social concerns. This study should accompany the negotiating process during the next 18 months. Last week we also invited civil society to contribute to our reflections regarding our three ASEAN FTA negotiations. We have not noted any real disagreements that they might have with us. By building these concerns into the agreements from the start, we can ensure that problems are addressed early, if not before they arise.
I look forward to working with Parliament as we go forward in these negotiations. It goes without saying that I will keep the INTA Committee updated on progress. I am very grateful for this report. It is of the standard I have come to expect from the INTA Committee and to depend on in its understanding and judgements of complex trade policy issues.
draftsman of the opinion of the Committee on Foreign Affairs. - (ES) Mr President, thanks to the Nuremberg action plan and the first EU-ASEAN Summit held last year, relations were re-launched.
For example, albeit slowly, as we have been told, a free trade agreement and bilateral association and cooperation agreements are being negotiated.
In the Committee on Foreign Affairs we supported this stepping up of relations, also at the trade and economic level.
ASEAN is a process of regional integration that we applaud and it is becoming increasingly relevant. It brings together more than 500 million inhabitants of ten countries, which are very diverse - as Mr Ford has said - and in general have great potential for growth.
The European Union is ASEAN's second largest trading partner. We should increase our sales and also the investments made by our businesses, and an ideal instrument is the Free Trade Agreement. Other countries within and outside the continent want something similar, as the Commissioner said.
The agreement should be very broad and not be limited to purely trade questions. It should also be accompanied by bilateral association and cooperation agreements that include the question of respect for human rights.
These bilateral agreements can logically only be signed with the ASEAN countries that fulfil the necessary political and economic conditions, and of course not all the countries fulfil them, especially Burma/Myanmar, whose government is subject to restrictive measures adopted by the Council and supported by Parliament.
Unless the political circumstances there change, it is clear that there cannot be a bilateral agreement with Burma, nor can Burma be part of the Free Trade Agreement. In April Parliament reiterated its rejection of the political situation and demanded the release of political prisoners.
With regard to Burma, I must take this opportunity to express my condolences for the many victims of the cyclone. I echo the remarks of the President of Parliament at the beginning of the afternoon.
To conclude, ladies and gentlemen, the European Union must continue to make progress in its relations with ASEAN. We are offering a stronger political association, close economic relations in our mutual interest and cooperation in many spheres. Of course we support the step taken in 2007 in the integration process, the 'ASEAN Charter'. We want the commitments in this Charter on human rights and democracy to become a reality, especially in Burma and also in other countries in the region. On this basis, our relations will be strengthened. Thank you very much.
Draftsman of the opinion of the Committee on Industry, Research and Energy. - Mr President, Mr Ford's report as a whole is what my committee would have wanted to see. We are particularly pleased that all our main points have been incorporated. We emphasise that future industrial growth in the European Union is dependent on our openness to foreign trade and investment governed by fair rules, but that our competitiveness with the ASEAN countries is up to us, by improving our own levels of education, training, research, enterprise and innovation.
We see scientific and technical cooperation and the protection of intellectual property rights as essential elements of a successful relationship. We expect, in particular, cooperation in combating counterfeiting. We look for improvement in rules of origin; in the harmonisation of standards, of product safety, child protection and animal welfare; in their bureaucratic procedures; in transparency of state aids and non-tariff barriers, and the elimination of discriminatory taxes.
We expect to see covered the avoidance of environmental damage from deforestation and palm oil extraction and, while recognising the need to keep anti-dumping mechanisms at our disposal, we would much prefer avoiding the need for them by pre-emptive intervention and negotiation.
We look for concerted actions with ASEAN on the energy front and for the Commission to promote joint research projects with establishments in that region.
In this spirit, we look forward to a mutually beneficial and successful trade and economic relationship with the ASEAN countries.
on behalf of the PPE-DE Group. - Mr President, let me begin by congratulating my colleague, Mr Ford, rapporteur of this report. The proposed trade agreement with ASEAN forms part of a wider strategy of bilateral and interregional negotiations with EU trading partners.
If considered as a single entity, ASEAN would be the EU's fifth-largest trading partner, ahead of Japan. ASEAN is an extremely diverse region with three of its members being LDCs, while others have a higher income per head than many EU Member States. I and my colleagues in INTA strongly support the Commission's first option: to negotiate with the region as a whole, to strengthen regional economic integration between the ASEAN countries.
The report stresses the importance of interregional trade agreements, which can usually supplement the multicultural system - provided they are wide-ranging and ambitious, going well beyond tariff reductions - and implement social and environmental standards. The report urges the parties to progressively reduce or dismantle all barriers to trade in goods and services, while fully respecting the differing economic positions within the ASEAN region. It also urges the Commission to ensure transparency and effective rules for public procurement - IPRs, state aid and other subsidies.
In conclusion, let me also thank the rapporteur for his positive collaboration, reflected in some compromise amendments which put the report's main emphasis on trade and trade related issues, alongside topics of human rights and sustainable development. Adoption of these and other amendments made the report more balanced.
on behalf of the PSE Group. - Mr President, firstly, let me add my congratulations to my friend and colleague, Glyn Ford, on what I think is an excellent report. I would also like to say to the Commission that I think the Commissioner was absolutely right a few years ago to launch studies into the prospect of a free-trade agreement with ASEAN and to act on those studies. Whilst, as others have said, ASEAN is already an important region for us economically, it is one of the regions where there is the greatest potential for growth if we really can achieve our free-trade objectives. Like Mr Šťastný, I agree that it was absolutely the right strategy to do this on a regional basis, despite all the complications that come with trying to do it this way.
Mr Ford's report sends a clear and consistent message to the Commission: that Parliament wants to see a strong sustainable development chapter in all the new generation of free-trade agreements.
The report has many references to non-trade clauses which I am pleased to say are consistent with the line that I took in my own report on Korea, and in particular I am pleased that the report emphasises strong social and environmental clauses.
In my opinion it is important not only that the ASEAN members ratify the eight core ILO conventions, which only Cambodia, Indonesia and the Philippines have so far done, but also that we ensure that we put mechanisms in place to make sure they are properly enforced.
The role of trade unions and workers' organisations should be more formalised, and I am pleased that the rapporteur has suggested the creation of a trade and sustainable development forum which can monitor standards and report on any violations.
In terms of environmental standards, the Trade Committee has highlighted in many of its recent reports - for example the Lipietz report on climate change or my own report on Korea - that international trade should facilitate the diffusion of environmentally-friendly technologies, and I again acknowledge the fact that Commissioner Mandelson has on many occasions shown his commitment to reducing tariffs on environmentally-friendly technologies, and I hope the Commissioner can therefore take on board the rapporteur's suggestion to agree to this being part of the ASEAN negotiations.
Any violations of social and environmental standards must be subject to the standard dispute mechanism. Given that the US is committed to this approach for all their FTAs, Europe must achieve similarly strict enforcement measures.
Finally, let me just conclude by saying that, while I know we will not sign an FTA with Burma, I hope that Burma will not indirectly benefit from this agreement, because any expanded trade with the other ASEAN countries leads to the potential that Burma could expand its trade within the group and indirectly benefit from an EU free-trade agreement. So I hope we will look at ways of ensuring that trade sanctions against the current Burmese regime are enforced rigorously.
on behalf of the ALDE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, at a time when we are talking a lot about Asia because of China and the problems we are aware of there, as well as the deadly disaster in Burma, on another level, the report we are discussing this evening essentially constitutes the response of EU citizens represented by Parliament to the Commission communication on the new strategy for the EU's bilateral and interregional trade negotiations. It is stating the obvious to say that the Association of South East Asian Nations is a collection of ten countries with particularly diverse levels of development, both politically and economically, as our rapporteur has just said. The trade agreement currently under discussion is looking at a market worth EUR 57 billion with 4.9% annual growth, which represents a very important potential for development. Although the EU's trade policy, consisting of a trade agreement between our two regions, seems straightforward, together we need to stimulate growth and job creation, and remain realistic about the difficulties.
However, although the globalisation of the economy should be seized as an opportunity, our fellow citizens are often very concerned about the economy of our continent, as others are about theirs. The negative, marginal effects of globalisation, - too numerous for those who actually have to live with them - often obscure the benefits that should ensue from intelligently negotiated trade agreements.
This report therefore aims to send strong signals to the European Commission to take the concerns of citizens properly into account, when in negotiations with ASEAN. We therefore need to achieve a balance - one that allows our partners to achieve a satisfactory level of economic, social and political development without encouraging distortions of competition and dumping.
I would just like to highlight three points here that I feel are priorities. Firstly, from a strictly commercial point of view, it should be pointed out that any trade agreement has to be reached within the framework of mutual respect for the rules of international trade, which means respect for the rules of competition law and respect for copyright law. One example among many is that our negotiations must, in particular, find solutions in the fight against counterfeit pharmaceuticals, for example, while guaranteeing access to healthcare for all citizens in strict compliance with the spirit and procedures of the Doha agreement.
Secondly, from the point of view of employment rights, the agreements clearly cannot overlook differences in levels of employment rights. Our partners must agree to meet the ILO minimum standards, in particular combating child labour and improving working conditions and pay.
Thirdly and finally, of course it is also very important to point out, as has been done this evening in the various speeches, that any trade agreement must include the necessary requirements as regards the economy and sustainable development. Southeast Asia is one of the jewels of our planet, and together we need to protect its flora and fauna. The Commission has a duty to secure guarantees regarding illegal forestry operations and the management of fishing quotas, as the Commissioner pointed out just a minute ago.
on behalf of the UEN Group. - (PL) Mr President, Mr Ford's report stresses the importance of cooperation between the European Union and the South East Asian Nations as regards trade and economic relations.
In terms of their area and population numbers, these states are similar to the European Union. These countries are a significant sales market for the European Union and they export a range of important products to our market. These countries have a variety of political structures and economic potential, as witnessed by GDP figures per head, which in Burma are USD 211, and in Singapore USD 31 400.
This presents certain problems for ASEAN-EU cooperation, as the rapporteur emphasises. Developing trade with states from this area requires harmonisation of standards, especially in the field of safety and public health protection. Economic and intellectual relations with ASEAN countries may give rise to an increase in prosperity and peace in the region.
on behalf of the IND/DEM Group. - (NL) The report by Mr Ford illustrates the ponderousness of negotiations between the EU and ASEAN - which is not surprising given the particularly heterogeneous nature of the region. The interest of European industry - with regard to market access, for example - is great and calls for a faster timetable.
The question is, therefore, whether the EU should continue with these multilateral negotiations or would be better switching to bilateral negotiations. This suggestion is already implied to some degree in Amendment 5 by Mr Ford and Mrs Mann. I would invite the Commission, therefore, to give the greatest possible commitment at multilateral level to the successful conclusion of the Doha Round. Negotiations can then proceed at bilateral level with the individual ASEAN countries if it turns out that multilateral negotiations are going to take too long.
Of course, this does not mean that I am declaring my opposition to further regional integration in South East Asia. This integration is a matter of great importance. I am thinking here of the important role that ASEAN and ASEAN+3 can play in further integrating Myanmar into the region. The country, which was hit so hard by Cyclone Nargis last weekend, urgently needs assistance from the region. Particularly ASEAN+3, which also includes neighbouring China, must actively work to induce the junta to open the country's doors to the outside world, to better protect human rights and to give the opposition more room for manoeuvre. Thank you.
(ES) Mr President, Commissioner, ladies and gentlemen, I would first like to congratulate the rapporteur, Mr Ford, on his good work and on the final result of his report, which with the contributions of the Committee on International Trade and the other committees has turned out to be a very balanced report.
I would firstly like to say that the report highlights the major opportunity to deepen our trade and economic relations in this area of potential economic development and population growth, and I would also like to say that it takes into account the enormous disparities between the Member States of the ASEAN block.
I would like to stress the importance of opening up the services sector, for both parties: it is crucial for the Union but also for ASEAN, which both need to demand more efficient services of higher quality for better prices, thus taking advantage of the EU's competitive advantages and experience.
With regard to industry, we pointed out in our amendments, which have been incorporated into the report, the dual need to comply with minimum quality and hygiene and health requirements. These are demanded of our European industry and they should also be required of the other side in order to curb unfair competition.
In addition, compliance with international agreements on social, employment and environmental matters; and especially, we would like to stress, the fight against child labour.
We have drawn attention to the sensitive fish processing industry, because both problems exist there. We therefore genuinely fail to understand socialist Amendments 11 and 12, which dilute and reduce what was already adopted in committee, removing from current paragraphs 16 and 17 the specific mention of the tuna sector, which is really affected, of the resulting unfair competition and of the report by the European Parliament itself on this industry, that was and is supported by the European Commission.
Therefore, for the sake of the consensus that has existed around this whole report, we ask the rapporteur and the Socialist Group in the European Parliament to consider this and think about withdrawing Amendments 11 and 12, which our group will not support. In short, I think that, if this is done, what we will achieve is keeping the current ones, which are more complete and better than the ones they are seeking to introduce.
(ES) Mr President, firstly, in response to the tragedy that Burma is experiencing due to the cyclone, I would like to express my sorrow for the victims and call for its authorities to allow the entry of international aid and start a credible process of democratisation that will put an end to the isolation of the country and open up new prospects for its population.
ASEAN is a region with great economic potential and a similar number of inhabitants to the European Union. It includes 10 very different countries, but this diversity, despite making the negotiations for a free trade agreement more complicated, should not prevent us from achieving instruments that will provide mutual benefits and complement the WTO multilateral system, including from the point of view of a satisfactory conclusion to the Doha Development Agenda, that both parties consider to be a priority.
The less developed countries in the region should be able to preserve their preferences and even have the opportunity to be included in the agreement in the future.
Trade and economic relations are part of a broader strategy of consolidating overall relations between the two regions.
We need to encourage further progress in political and security cooperation. In particular, an emphasis has been placed on counter-terrorism and crisis/disaster management. We also need to promote collaboration in the energy sector, R&D, the environment, climate change and sustainable development, as well as in the socio-cultural field and development cooperation. Cooperation in the field of public health is particularly important, because it should contribute to guaranteeing food hygiene and health conditions, that are essential for consumption and for developing trade. In this whole process, the involvement and support of civil society are essential.
I would like to congratulate the rapporteur, Mr Ford, on a report which states that human rights and democracy are core EU values and demands that they form part of the negotiations and be included in the partnership and cooperation agreements that should go hand in hand with trade agreements. Given that they are going to represent a major step forward for EU-ASEAN relations, we hope that the negotiations will be successful.
- (PL) Mr President, Commissioner, in rising to speak in this debate, I wish to draw attention to the following questions. Firstly, ASEAN, which brings together 10 countries that differ very widely in their level of development - from rich Singapore to very poor Burma, Cambodia and Laos - and that are home to almost 500 million people, is the EU's fifth largest trading partner and offers prospects of further development in economic and trade relations with the European Union.
Secondly, a free-trade agreement with ASEAN countries will certainly bring these countries greater benefits than it brings the EU. It is therefore essential to conclude arrangements with these countries over and above the trade agreement, in which these countries agree to observe social and environmental as well as consumer protection standards.
Thirdly, and finally, this is the only approach that will give us the opportunity to arrive at honest competition between companies originating from ASEAN countries and European countries. Only then will these companies begin to include in their manufacturing costs the overall costs of labour, environmental protection and consumer protection, and this will ensure that their product prices reflect the full costs of manufacture.
- (PL) Mr President, I congratulate the Commissioner on holding the negotiations, and Mr Ford, the rapporteur, on his report. We are pondering how to surmount the hurdles and negotiate a good free-trade agreement with the ASEAN countries. We are emphasising the differences between these countries.
I would like to draw attention to just one aspect of these negotiations, one that we were unaware of four years ago. Combating global warming has become an EU priority, and the EU itself has become a world leader in this area. We must place much more emphasis on this aspect in our negotiations. There will be differences here, too: we cannot ask anything of the poorest countries, but with economies in wealthy countries developing rapidly we must arrive at a community of interests where combating climate change is concerned.
Two EU countries, Poland and Denmark, are responsible for negotiating a post-Kyoto agreement. This will happen this year in Poznań and next year in Copenhagen. This is also becoming an EU responsibility. If we are unable to negotiate a joint agreement by the end of 2009, we shall be, as it were, forced to change our ambitious policy on combating climate change. We do not want to do that, because we clearly cannot tackle these changes and the global threat all on our own. This is why it is important for us to make use of all EU negotiations with third countries in order to stress this aspect - a joint agreement on combating climate change on a global scale.
(FR) Mr President, Commissioner, ladies and gentlemen, as draftsman of the opinion of the Committee on Industry, Research and Energy, I want to congratulate the rapporteur Mr Ford, firstly for his ... (text inaudible) on two aspects that I think should be emphasised. The first is counterfeiting, particularly the counterfeiting of pharmaceuticals, which is a real danger, a real danger primarily for the progress and peaceful climate of economic and trade relations with the countries of Southeast Asia, but also especially for consumers, whether in terms simply of safety or in terms of product quality. It is therefore necessary to underline, to highlight, the need to prevent all forms of counterfeiting, using the restrictive tools contained in the agreements. I would just like to emphasise again how necessary it is to fight the counterfeiting of pharmaceuticals for these two reasons: to protect the safety of consumers and safeguard the pharmaceutical sector from any unfair competition that does not respect the environment or health and safety rules. Only effective cooperation among all those concerned will guarantee the protection of consumers world-wide, and specifically those in Europe.
The second aspect concerns the development of legislation encouraging a reduction in CO2 emissions by companies, particularly mutual agreements on emissions trading. We need to bear in mind that the European Union needs to avoid penalising companies by imposing on them the proper and logical provisions of new environmental standards as part of the climate plan, without demanding the adoption of similar rules by other countries in return.
Making these two points an integral part of our relations - in form and in spirit - would mean we could maintain the competitiveness of European companies while protecting consumers, and not forgetting climate protection of course. In short, it is undoubtedly a matter of finding a perfect balance in our relations.
Mr President, I welcome the opportunity to participate in this debate, although it is not my pet subject.
However, I was rushed from the office when I heard comments made about standards, and I think paragraph 10 is particularly important in this resolution and should be read and perhaps added to. Perhaps we should add food safety and traceability standards.
I endorse the comments made on counterfeit medicines, which is a serious concern.
I have just returned from Brazil, and in a meat factory I searched everywhere for a warning sign about anything. There were none: in other words, there was no acknowledgement of the issues around safety in the workplace. In the bioethanol plants we visited, I was slightly nervous because, again, there was no emphasis on the safety of the workers.
It is not to denigrate other countries. It is to recognise that we as Europeans have high standards, and we need to try and insist that we lift everyone, in other words, to our standard.
Could I just say that I know Commissioner Mandelson has heard of me before, and he is in the newspapers in Ireland today? If he wishes to make a comment in relation to those reports, I should be interested to listen.
(PL) Mr President, Commissioner, both the European Union and ASEAN possess considerable potential that will enable action to be taken to oppose such global challenges as climate change, energy security, the fight against terrorism and the battle against poverty and malnutrition for millions of residents of Asia.
Representatives of the two organisations should therefore step up their dialogue and search together for solutions to these difficult matters. They should also create new forms of economic cooperation and take steps to increase mutual and beneficial trade. The European Union should share its experience and achievements in connection with the process of regional integration. Let us not forget, though, that the EU should go beyond economic matters and should continue to demand observance of human rights and democracy.
(EL) Mr President, trade agreements can help to stabilise relations between both sides. At the same time, however, certain essential requirements and values in the negotiations for a free trade agreement must be taken into account.
Allow me to suggest the following: respect for human rights, the economic capabilities of each country, the protection of intellectual property rights and of geographical definition; the harmonisation of product safety standards; and cooperation in the fight against diseases and epidemics, and in environmental matters.
(FR) Mr President, Commissioner, the first thing I would like to say is that I would like to add my voice to the compliments for my excellent fellow Member, Mr Ford, and I will make the most of this speaking time to welcome Mr Hartmut Nassauer, who is the chairman of our delegation for relations with the countries of Southeast Asia.
I remember, ladies and gentlemen, being in the Republic of the Philippines. It occurs to me as a result of this that perhaps we are neglecting development in these dossiers. I remember that trip to Kidapawan in Cotabato Province on the island of Mindanao, where we saw nearly 500 farmers with approximately 1.5 hectares of land who, thanks to European Union intervention, could survive on what they produced under subsistence farming conditions. We saw enthusiasm and gratefulness and I believe, Commissioner, that development must be taken into account in all European Union policies.
rapporteur. - Mr President, can I thank all the Members who participated in this evening's debate. I am aware of the need, as Mr Audy has just pointed out, that we should make sure that development issues are not neglected with respect to a number of the countries, not just the Philippines. As someone who is much better acquainted with Indonesia than with the Philippines, I am aware there that there are many parts of Indonesia where it is not Jakarta, it is a developing country and we need to be paying attention there.
I thank Mr Mandelson for his comments and I would make the point that in a spirit of cooperation and consensus I have just had a conversation with Mr Varela Suanzes-Carpegna and I have agreed to withdraw Amendment 11 - we will deal with this tomorrow - in exchange for him supporting, as an addition, the new parts of my Amendment 12. So we have even more consensus now than we had at the beginning of this debate.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (PL) Bearing in mind that the European Community, in its negotiations with the Association of South East Asian Nations with a view to concluding a second-generation free-trade agreement, should give priority to the multilateral trade system established by the World Trade Organisation, it is a matter of importance that ASEAN covers a widely varying area: one of the countries is among the least-developed nations, whereas others are highly developed. This is the main reason why these inequalities are playing an important role in finalising a free-trade agreement.
During the process of concluding free-trade agreements, one priority matter is the signing of a Partnership and Cooperation Agreement containing enforceable human rights clauses, as human rights and democracy are fundamental EU values. Attention must be paid to the consequences of the agreement for the small-scale farmers of the region and to monitoring and ensuring that family and sustainable agriculture are reinforced.
Local authorities should also be sensitised to the fight against climate change by combating deforestation and by enhancing tropical forests. Trade in biofuels should therefore be restricted solely to those biofuels that do not disturb the equilibrium of the environment. The importance of ongoing cooperation on counter-terrorism and crisis/disaster management should also be stressed.
An EU-ASEAN framework agreement could help to encourage future industrial growth in the EU, but should be based on the principle of transparency and on rules for competition and investment, intellectual property rights and state aid.
in writing. - (PL) Mr President, many economists are pointing out that the South Asian region has the potential to become a world economic centre in the future. This is a dangerous trend, especially for Europe, which could lose a significant proportion of world trade. In Europe, meanwhile, we keep on tightening up conditions for companies and agriculture and trading with countries that do not even respect copyright law. In the light of this, can we talk of free and fair competition?
Of course, we must strive to support respect for human rights in Asiatic countries, but we must not do this while handing over European markets to goods that are manufactured under conditions that do not meet European competition standards.
At the moment we are concentrating strongly on economic competition within the EU. Here we are making a mistake as well as acting foolishly. Meanwhile, Asia is subduing us economically, just as Europe subdued Asia militarily and politically in the past.